This cause is before us on writ of error addressed to a judgment on demurrer rendered in favor of the defendant in error by the Circuit Court in and for Martin County. The cause having been submitted upon the transcript of the record and briefs and oral arguments of counsel for the respective parties, all of which have been duly considered, and no reversible error having been made to appear, the judgment of the court below be and the same is hereby affirmed.
Affirmed. *Page 793 
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
TERRELL, C.J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.